FILED
                            NOT FOR PUBLICATION
                                                                           APR 28 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JUAN JOSE MIRANDA-GODINEZ,                       No. 14-71485
AKA Juan Miranda, AKA Juan Jose
Miranda,                                         Agency No. A036-421-357

              Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 28, 2016**
                             San Francisco, California

Before: PAEZ, CLIFTON, and OWENS, Circuit Judges.

      Petitioner Juan Jose Miranda-Godinez petitions for review of a decision of

the Board of Immigration Appeals (BIA) determining that Miranda-Godinez’s

conviction for arson under California Penal Code § 451(d) was an “aggravated

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
felony” within the meaning of 8 U.S.C. § 1101(a)(43)(F). Specifically, the BIA

determined that Miranda-Godinez’s arson conviction constituted a “crime of

violence” under 18 U.S.C. § 16(b).

      However, as the Attorney General concedes, our recent decision in Dimaya

v. Lynch, 803 F.3d 1110 (9th Cir. 2015), controls the outcome of this case. In

Dimaya, we adhered to the rationale articulated in Johnson v. United States, 135

S. Ct. 2551, 2558 (2015), where the Court held that the definition of a “violent

felony” in the residual clause of the Armed Career Criminal Act was

unconstitutionally vague. We held that similar language in 18 U.S.C. § 16(b), as

incorporated into 8 U.S.C. § 1101(a)(43)(F)’s definition of a “crime of violence,”

is also unconstitutionally vague. See Dimaya, 803 F.3d at 1111. We are bound by

this precedent, which does not support the BIA’s determination.

      The petition for review is GRANTED and we REMAND to the BIA for

termination of removal proceedings.




                                          2